DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,080,491.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims 1 – 20 of the patent from the same applicant.
Here is a comparison between claim 1 of the instant application and claim 1 of the patent.
Instant application 17/323,584
US Patent 11,080,491
Comparison
1. A system, comprising: 
1. A system, comprising:
Same
a memory that stores computer-executable components; and a processor, operably coupled to the memory, that executes the computer-executable components stored in the memory, wherein the computer-executable components comprise:
a memory that stores computer-executable components; and
a processor, operably coupled to the memory, that executes the computer-executable components stored in the memory, wherein the computer-executable components comprise:
Same
a context component that: generates a context-based embedding of one or more first terms in a document collection; and
a context component that;
generates a context-based embedding of one or more first terms in a document collection, thereby yielding vector representations of the one or more first terms, wherein the one or more first terms correspond to knowledge terms in one or more first nodes of a knowledge graph;
Similar
determines that at least two of the one or more first terms that have vector representations that have a similarity value that meets a defined criterion have a hypernymy relation between them, and determines that at least two of the one or more first terms that have vector representations that fail to have a similarity value that meets the defined criterion do not have a hypernymy relation between them.
determines that at least two of the one or more first terms that have vector
representations that have a similarity value that meets a defined criterion have a hypernymy relation between them, and determines that at least two of the one or more first terms that have vector representations that fail to have a similarity value that meets the defined criterion do not have a hypernymy relation between them, wherein the vector representations are compared to determine whether the hypernymy relation from the knowledge graph for the at least two of the one or
more first terms is spurious; and a filtering component that filters out a relationship between the one or more first nodes and a second node of the knowledge graph based on the similarity value.
Similar


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ock et al. (US PAP 2019/0188263).
As per claims 1, 9, 17, Ock et al. teach a system/method, comprising: 
a memory that stores computer-executable components; and a processor, operably coupled to the memory, that executes the computer-executable components stored in the memory, wherein the computer-executable components (“embedding apparatus”; paragraph 25) comprise: 
a context component that: generates a context-based embedding of one or more first terms in a document collection (first and second input words”; paragraph 27); and 
determines that at least two of the one or more first terms that have vector representations that have a similarity value that meets a defined criterion have a hypernymy relation between them, and determines that at least two of the one or more first terms that have vector representations that fail to have a similarity value that meets the defined criterion do not have a hypernymy relation between them (“a list of closest words for one word is represented using a cosine similarity. Words which are semantically similar to or have the same hypernyms as each word are represented… a word having the highest similarity is obtained as a result by calculating the cosine similarity between the extracted 200 words and the input word 1”; paragraphs 24, 164, 165).

As per claims 2, 10, 18, Ock et al. further disclose the similarity value is based on a cosine similarity between the vector representations of the one or more first terms and a vector representation of a second term in the document collection corresponding to the second node (“a list of closest words for one word is represented using a cosine similarity. Words which are semantically similar to or have the same hypernyms as each word are represented”; paragraphs 164, 165).

As per claims 3, 11, 19, Ock et al. further disclose the similarity value is based on average pairwise cosine similarities between the vector representations of the one or more first terms (see equations 4, 5; paragraphs 152, 167, 221). 

As per claims 4, 12, 20, Ock et al. further disclose the similarity value is based on cosine similarities between the vector representations of the one or more first terms and a vector representation of a prototypical term in the one or more first terms (see equations 4, 5; paragraphs 152, 167, 221).

As per claims 5, 13, Ock et al. further disclose the knowledge terms are part of one or more labels, descriptions, definitions, or other text associated with the one or more first nodes (“including examples and definitions”; paragraphs 39, 44).

As per claims 6, 14, Ock et al. further disclose the relation is one from the group consisting of a hypernym-hyponym relation, a synonymy relation, an antonymy relation, an entailment relation, and a partonomy relation (paragraphs 12, 27, 92).

As per claims 7, 15, Ock et al. further disclose the one or more first terms correspond to the knowledge terms lexically, orthographically, morphologically, syntactically, or semantically (“The word list generating unit may extract vocabularies having a predetermined part of speech from the lexical semantic network in which nouns, verbs or adjectives, adverbs, and dependent nouns are interconnected to each other with semantic constraints to generate a list of words to be learned.”; paragraph 29).

As per claims 8, 16, Ock et al. further disclose context component generates the embedding of the one or more first terms via a neural network that employs a Continuous Bag of Words or Skip Gram methodology (“a skip-gram model of the related art is an artificial neural network configured using three layers including an input layer, a projection layer, and an output layer.”; paragraph 113).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Henderson et al. teach vector operators for distributional entailment.  Rachevsky teaches iterative ontology discovery.  Jain teaches automatic comparative analysis.  Mao et al. teach method for naming a cluster of words and phrases.  Pyati teaches dynamically generated machine learning models and visualization for annotating relationships between hypernyms, hyponyms, troponyms.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658